Citation Nr: 0638012	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1987 to 
October 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has no more 
than moderate pes planus.  

2.  The most recent medical evidence shows that the veteran 
has a range of motion in his knees from 0-130 degrees 
bilaterally.

3.  The medical evidence of record fails to show any knee 
instability bilaterally.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2006).

2.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2006).

3.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5257, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Pes Planus

The veteran's pes planus is currently rated as 10 percent 
under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is 
assigned for moderate pes planus where the weight-bearing 
line is over or medial to great toe, with inward bowing of 
the tendo achillis, and with pain on manipulation and use of 
the feet.  A 30 percent rating is assigned for severe 
bilateral pes planus where there is objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

At a VA examination in April 2003, the veteran was noted to 
have bilateral flat feet with his arch being 1.2 cm from the 
floor.  The veteran's gait was poor; and it was noted that 
his posture, whether standing or squatting, was very poor due 
to his obesity.  There were no hammer toes and the veteran's 
weight bearing and nonweight bearing of the Achillis tendon 
was the same.  There was no varus valgus that was correctable 
by manipulation and the Achillis tendon could not be 
corrected by manipulation.  There was also no midfoot or 
forefoot malalignment.  While the examiner detected evidence 
of painful motion, there was no weakness or tenderness.  X-
rays of the feet were normal, with no abnormality detected on 
either side.

At a VA examination in August 2004, the examiner found that 
the veteran did not require the use of any assistive device 
for his feet, although he still used orthotic shoe inserts.  
It was noted that the veteran did plantar fascial stretching 
and was able to do his activities of daily living with very 
little in the way of limitation because of his feet.  
Repetitious use was not found to be a problem.  The examiner 
found that the veteran had moderate pes planus bilaterally, 
but he noted that the veteran had full range of motion in his 
ankles and subtalar motion was normal.  There was also no 
evidence of ligamentous instability and there was no 
tenderness in the plantar fasciitis.  The examiner diagnosed 
the veteran with bilateral pes planus that was mildly 
symptomatic.

VA treatment records from throughout the pendency of the 
veteran's appeal were reviewed, but they failed to address 
treatment of the veteran's feet, and, as such, they fail to 
demonstrate that the veteran has severe pes planus.

While the veteran's feet undoubtedly cause him problems 
(requiring the use of orthotic shoe inserts), the current 
medical evidence has found the veteran's feet to be only 
mildly symptomatic.  The medical evidence also described the 
veteran's pes planus as moderate, and X-rays in April 2003 
were normal.  As such, the medical evidence fails to show 
that the veteran's pes planus is severe, and therefore, a 
rating in excess of 10 percent is not available for the 
veteran's bilateral foot disability.  Accordingly, the 
veteran's claim is denied.

Knees

The veteran indicated that both of his knees are unstable and 
swell at times depending on activity.  His right and left 
knee disabilities (patellofemoral pain syndrome) are each 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71, DC 5260.

Under DC 5260, a 10 percent rating is assigned when flexion 
is limited to 45 degrees, and a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Under DC 5261, a 10 
percent rating is assigned when extension of the leg is 
limited to 10 degrees, while a 20 percent rating is assigned 
when extension is limited to 15 degrees.

At a VA examination in October 2001, the veteran complained 
of pain, weakness, swelling, heat, instability, giving way, 
locking, fatigability, and lack of endurance.  However, while 
the examiner found objective evidence of painful motion, he 
found no evidence of instability, weakness, tenderness, 
redness, or abnormal movement.  Range of motion testing 
showed flexion to 113 degrees on the left and 116 degrees on 
the right, and extension as -20 degrees on the left and -18 
degrees on the right.  

A treatment note in October 2002 revealed that the veteran 
had a normal range of motion bilaterally with mild crepitus 
and no point tenderness.  Additional VA treatment records 
have been reviewed, but they fail to show that the veteran's 
bilateral knee condition is more severe than what is 
reflected by the VA examinations.

At a second examination in April 2003, the examiner found 
evidence of painful motion, weakness, and tenderness.  
However, range of motion testing showed flexion on the left 
to 88 degrees and flexion on the right to 93 degrees.  
Extension on the left was -6 and on the right it was -5.  The 
diagnosis was bilateral degenerative joint disease of the 
knees with loss of function due to pain.  X-rays of the knees 
were normal.

At a VA examination in August 2004, the examiner found that 
the veteran had full range of motion from 0-130 degrees.
 
Evaluating the range of motion of the veteran's knees, the 
medical evidence fails to show that the veteran's bilateral 
knee condition warrants a 20 percent rating for either knee.  

As noted, a 20 percent rating is assigned when flexion is 
limited to 30 degrees; however, the greatest limitation of 
flexion in either knee was shown at the veteran's April 2003 
VA examination which showed flexion limited to 88 degrees in 
the left knee, which is well above the 30 degree limit 
required for a 20 percent rating.  With regard to limitation 
of extension, while the October 2001 VA examination showed 
considerable limitation of extension, three subsequent range 
of motion tests have failed to substantiate the findings of 
that initial examination.  Instead, the more recent 
examinations show either full, or nearly full, extension.  As 
the three most recent range of motion tests show similar 
results, they are taken as accurate representations of the 
veteran's loss of extension. As such, a rating in excess of 
10 percent is not available for either knee based on 
limitation of motion.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Nevertheless, while the veteran was noted to be limited by 
painful motion, it was noted at the veteran's VA examinations 
that motion ceased when pain began.  Thus, while the veteran 
has limitation of motion due to pain, it does not warrant 
additional compensation as there is not any objective medical 
indication that the veteran is additionally limited by pain, 
weakness, fatigability, or incoordination beyond that which 
is contemplated by the current rating.

In addition to ratings based on limitation of motion, ratings 
may also be based on instability of the knee.  Specifically, 
a 10 percent rating is available under 38 C.F.R. § 4.71, DC 
5257 for slight impairment of the knee involving either 
recurrent subluxation or lateral instability; while a 20 
percent rating is assigned for either moderate subluxation or 
moderate lateral instability.

The veteran has voiced subjective complaints of knee 
instability, but the objective medical evidence fails to 
substantiate his claims.  At the veteran's VA examination in 
October 2001, the examiner noted that the stability of his 
knees was excellent; at the second VA examination in April 
2003, the examiner indicated that stability was good; and, at 
the third VA examination in August 2004, the examiner found 
that all knee ligaments were stable and intact.  Treatment 
records similarly fail to show any objective evidence of 
instability.  Accordingly, a basis for a rating based on knee 
instability is not reasonably shown.  

Under the circumstances described above, a rating in excess 
of 10 percent for either knee disability is not warranted, 
and the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2003.  By this, and by the statement 
of the case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA records have been obtained.  The veteran was also provided 
several VA examinations (the reports of which have been 
associated with the claims file). Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.

A rating in excess of 10 percent for patellofemoral syndrome 
of the right knee is denied.

A rating in excess of 10 percent for patellofemoral syndrome 
of the left knee is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


